Citation Nr: 1019308	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  03-33 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for back disability.

2.   Whether new and material evidence has been received to 
reopen a claim for service connection for migraine headaches 
as a residual of head trauma. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The Veteran had active service from June 1975 to June 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The Board remanded this case in August 2005 and 
January 2007. 

The issue of service connection for posttraumatic stress 
disorder (PTSD) has been raised by the record, but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over 
it, and it is referred to the AOJ for appropriate action.  

The issues of service connection for back disability and for 
migraine headaches on a de novo basis are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Service connection for migraine headaches as a residual 
of head trauma was denied in an unappealed October 1994 
rating decision.

2.  An unappealed July 1995 rating decision continued the 
denial of service connection for migraine headaches as a 
residual of head trauma.

3.  The evidence received since the July 1995 rating decision 
is not duplicative or cumulative of evidence previously of 
record, and raises a reasonable possibility of substantiating 
the claim.  


CONCLUSION OF LAW

1.  The October 1994 and July 1995 rating decisions denying 
entitlement to service connection for migraine headaches as a 
residual of head injury are final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009). 

2.  New and material evidence has been received to reopen the 
Veteran's claim for service connection for migraine headaches 
as a residual of head trauma.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) 
additionally held that in claims to reopen, VA's duty to 
notify includes advising him of the information and evidence 
that is necessary to reopen the claim, and of the information 
and evidence necessary to establish entitlement to the 
underlying claim for the benefit sought.  The Court further 
held that VA must, in the context of a claim to reopen, look 
at the bases for the denial in the prior decision and to 
respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.

In light of the Board's reopening of the migraine headaches 
claim, any deficiency regarding new and material evidence 
notice is not prejudicial.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2009).  Service incurrence of an organic disease of 
the nervous system, such as migraine headaches, during 
wartime service may be presumed if manifested to a 
compensable degree within one year of the veteran's discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.307, 3.309.

Generally, a claim which has been denied in a final rating 
decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105(c) (West 2002).  The exception to this 
rule is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not previously submitted to agency decisionmakers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

An October 1994 rating decision denied entitlement to service 
connection for migraine headaches as a residual of head 
injury.  The Veteran was advised of the decision and of his 
appellate rights with respect thereto later in October 1994.  
In February 1995 he submitted, through his former 
representative, duplicate service documents; the 
representative did not indicate that the Veteran disagreed 
with the October 1994 decision.  The RO treated the 
submission as a request to reopen the claim, and in July 
1995, continued the denial of service connection.  In August 
1995 the Veteran expressed disagreement with the July 1995 
rating action.  He was issued a responsive statement of the 
case in February 1996.  No further communication from the 
Veteran or any representative was thereafter received until 
October 2002.  

The representative argues that because the February 1996 
statement of the case styled the issue as one involving new 
and material evidence, the October 1994 denial never became 
final.  The Board points out that the RO correctly styled the 
issue as one involving new and material evidence.  The 
Veteran's February 1995 submission itself clearly was not a 
notice of disagreement with the October 1994 decision.  
Instead, he elected to submit duplicate documents which could 
not legally serve as the basis for a different determination 
than was reached in the October 1994 decision.  See 38 C.F.R. 
§ 3.104 (1995) (decision of a duly constituted rating agency 
is final and binding on all field offices of VA as to 
conclusions based on the evidence on file at the time VA 
issues written notification).  The July 1995 rating decision 
reflected this by noting that new and material evidence to 
change the determination had not been presented.  The 
statement of the case therefore was correct in styling the 
issue as one involving new and material evidence.  Even if 
the RO was not correct in how the issue was styled, given 
that the underlying issue remained service connection, the 
statement of the case was still responsive to that underlying 
issue, and the Board is unaware of any authority establishing 
that such a defect in the statement of the case serves to 
render a rating decision nonfinal. 

Consequently, service connection for migraine headaches as a 
residual of head injury may be considered on the merits only 
if new and material evidence has been received since the time 
of the July 1995 adjudication.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156 (2009).

The evidence on file at the time of the July 1995 rating 
decision included service treatment records which show that 
at his discharge examination, the Veteran reported a history 
of frequent or severe headaches, but indicated that none were 
present at that time.  The discharge examination noted a 
history of right eye discoloration secondary to trauma, and 
indicates that the reader should "see records."  Physical 
examination showed bluish discoloration in patches of the 
sclera of right eye.  The service records do not contain any 
clinical notes.  

The evidence previously considered also included a Report of 
Accidental Injury received from the Veteran in May 1994, on 
which he indicated that in September of 1976 or 1977 in 
Germany, he was involved in a car accident in which one 
person was killed and another paralyzed.  He noted that the 
local German police made a report of the accident.  He 
indicated that he was knocked unconscious.

Pertinent evidence added to the record since the July 1995 
rating decision includes an April 2007 statement by R.A., who 
indicates he was the driver of the car the Veteran was riding 
in at the time of the accident.  He indicated that the 
accident happened around November 1977.  The added evidence 
also includes a March 2008 statement by a private physicians 
assistant, who indicates that the Veteran is being treated 
for migraine headaches, and that the headaches were likely 
caused by head trauma from a previous vehicle accident.

The Board finds the above evidence to be clearly new and 
material, as it tends to suggest that the Veteran was 
involved in a motor vehicle accident in service, and suggests 
that his migraine headaches may be related to the same 
accident.  The Veteran's claim therefore is reopened.


ORDER

New and material evidence having been received, reopening of 
the claim for service connection for migraine headaches as a 
residual of head injury is granted.  


REMAND

The Board initially notes that the National Personnel Records 
Center (NPRC) in May 1994 forwarded certain service treatment 
records, but not any clinical records.  As already noted, the 
service discharge examination does make reference to records 
which are not on file.  The Board is of the opinion that 
another search for service records by the NPRC is warranted.

In addition, given that the case involves determining whether 
the Veteran was involved in a motor vehicle accident, the 
Board finds that efforts to secure his service personnel 
records are also warranted.  

Turning to the migraine headache claim itself, the private 
physicians assistant does not appear to have had access to 
the Veteran's medical history contained in the claims file.  
In light of her opinion suggesting a link between service and 
the Veteran's current headache disorder, the Board finds that 
a VA examination is necessary.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

As to the back disability, the record reflects that following 
the last supplemental statement of the case issued in 
February 2008, the Veteran submitted additional and pertinent 
VA medical records.  Neither he nor his representative waived 
any right to initial RO consideration of those records.  The 
Board therefore must remand the issue to ensure the Veteran 
receives the due process to which he is entitled.  
See 38 C.F.R. § 20.1304.

The Board also notes that the Veteran contends he injured his 
back in the same accident as that which purportedly caused a 
head injury.  He indicated that after being released from a 
hospital in Germany, he did not receive further treatment for 
his back during the remainder of service.  He indicated that 
he was first treated for his back problems around 1983, and 
noted that he did not have health insurance until then.  
Private medical records on file indicate that he sustained 
injuries to his back in 1993, 1995, 1996 and 1997 while 
working for the U.S. Postal Service. 

Given the Veteran's contentions regarding a back injury in 
service and since service, and as there is evidence, in the 
form of Mr. R.A.'s statement which suggests at this point 
that the precipitating motor vehicle accident may have 
occurred, the Board finds that the Veteran should be afforded 
a VA examination of his back disorder.

The Board acknowledges the representative's contention that 
VA's duty to assist extends to obtaining the police reports 
and hospital records pertaining to the claimed motor vehicle 
accident.  This might be true if the Veteran had been 
forthcoming in identifying the referenced police department 
or hospital involved.  Mr. R.A. indicates that the accident 
happened outside of Stuttgart, but he did not further 
identify the location, or offer any information as to the 
police department or the hospital.  VA's duty to assist the 
Veteran does not extend to canvassing a foreign country on 
the chance that the correct police department or hospital can 
be located.  If, however, the Veteran is able to provide such 
information with the specificity required of 38 U.S.C.A. 
§ 5103A(b), he is encouraged to request VA's assistance in 
obtaining records from the referenced sources.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the Veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private who may possess additional 
records pertinent to the claims on 
appeal.  With any necessary authorization 
from the appellant, the RO should attempt 
to obtain and associate with the claims 
file any medical records identified by 
the Veteran which have not been secured 
previously.  

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the Veteran, it should inform the 
appellant and his representative of this 
and ask them to provide a copy of the 
outstanding medical records. 

3.  The RO should contact the NPRC and 
request that agency to conduct another 
search for any service treatment records 
for the Veteran, and provide any such 
records found.  The RO should also 
request that the NPRC search for the 
Veteran's service personnel records and 
provide any such records found.  Any 
response from that agency should be 
documented.

4.  Thereafter, the RO should arrange for 
the Veteran to undergo a VA examination 
to determine the nature, extent and 
etiology of his migraine headaches.  All 
indicated studies should be performed.  
With respect to any migraine headache 
disorder identified, the examiner should 
be requested to provide an opinion as to 
whether it is at least as likely as not 
that the disorder is etiologically 
related to service, or was manifest 
within one year of service discharge.

The rationale for all opinions expressed 
must be explained.  The Veteran's claims 
file must be made available to the 
examiner.  

5.  The RO should arrange for the Veteran 
to undergo a VA examination to determine 
the nature, extent and etiology of his 
back disorder.  All indicated studies 
should be performed.  With respect to any 
back disorder identified, the examiner 
should be requested to provide an opinion 
as to whether it is at least as likely as 
not that the disorder is etiologically 
related to service, or was manifest 
within one year of service discharge.

The rationale for all opinions expressed 
must be explained.  The Veteran's claims 
file must be made available to the 
examiner.  

6.  The RO should then readjudicate the 
issues on appeal.  With respect to the 
migraine headaches claim, the RO should 
readjudicate the matter on a de novo 
basis.  If the benefits sought on appeal 
are not granted in full the RO must issue 
a supplemental statement of the case, and 
provide the Veteran and his 
representative an opportunity to respond.

After the Veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
Veteran until he is notified by the RO.  The Veteran and his 
representative have the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West,  12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


